                                                Case 2:18-cv-04248-JJT Document 2 Filed 11/28/18 Page 1 of 3


                                       1   Gregory B. Collins (#023158)
                                       2   Zachary R. Fort (#031643)
                                           KERCSMAR & FELTUS PLLC
                                       3   7150 E. Camelback Road, Suite 285
                                           Scottsdale, Arizona 85251
                                       4
                                           Telephone: (480) 421-1001
                                       5   Facsimile: (480) 421-1002
                                           gbc@kflawaz.com
                                       6   zrf@kflawaz.com
                                       7
                                           Wendy Olson (pro hac vice to be filed)
                                       8   STOEL RIVES LLP
                                           101 S. Capitol Blvd., Suite 1900
                                       9
                                           Boise, ID 83702-5958
                                      10   Telephone: (208) 387-4291
                                           Facsimile: (208) 389-9040
                                      11   wendy.olson@stoel.com
                                      12
7150 East Camelback Road, Suite 285




                                           Attorneys for Plaintiff ThermoLife International, LLC
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14
                                                                     UNITED STATES DISTRICT COURT
                                      15
                                                                     FOR THE DISTRICT OF ARIZONA
                                      16

                                      17
                                           ThermoLife International, LLC, an             Case No.
                                      18   Arizona limited liability company,
                                                                                        CORPORATE DISCLOSURE
                                      19                Plaintiff,                      STATEMENT
                                      20   v.
                                      21   NetNutri.com, LLC, a New Jersey limited
                                      22
                                           liability company,

                                      23                Defendant.

                                      24

                                      25

                                      26

                                      27

                                      28
                                               Case 2:18-cv-04248-JJT Document 2 Filed 11/28/18 Page 2 of 3


                                       1          This Corporate Disclosure Statement is filed on behalf of Plaintiff ThermoLife

                                       2   International, LLC in compliance with the provisions of:

                                       3            X    Rule 7.1, Federal Rules of Civil Procedure, a nongovernmental corporate

                                       4   party to an action in a district court must file a statement that identifies any parent

                                       5   corporation and any publicly held corporation that owns 10% or more of its stock or

                                       6   states that there is no such corporation.

                                       7          ____ Rule 12.4(a)(1), Federal Rule of Criminal Procedure, any nongovernmental

                                       8   corporate party to a proceeding in a district court must file a statement that identifies any

                                       9   parent corporation and any publicly held corporation that owns 10% or more of its stock

                                      10   or states that there is no such corporation.

                                      11          ____ Rule 12.4(a)(2), Federal Rule of Criminal Procedure, if an organizational

                                      12   victim of alleged criminal activity is a corporation the government must file a statement
7150 East Camelback Road, Suite 285




                                           identifying the victim and the statement must also disclose the information required.
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14          The filing party hereby declares as follows:

                                      15           X     No such corporation.

                                      16          ____ Party is a parent, subsidiary or other affiliate of a publicly owned

                                      17   corporation as listed below. (Attach additional pages if needed.)

                                      18          _______________________________ Relationship____________________

                                      19          ____ Publicly held corporation, not a party to the case, with a financial interest in

                                      20   the outcome. List identity of corporation and the nature of financial interest. (Attach

                                      21   additional pages if needed.)

                                      22          _______________________________Relationship_____________________

                                      23          A supplemental disclosure statement will be filed upon any change in the

                                      24   information provided herein.

                                      25

                                      26

                                      27

                                      28
                                           Case 2:18-cv-04248-JJT Document 2 Filed 11/28/18 Page 3 of 3


                                       1     RESPECTFULLY SUBMITTED this 27th day of November, 2018.
                                       2

                                       3                             Kercsmar & Feltus PLLC
                                       4

                                       5
                                                                  By: s/ Gregory Collins
                                       6                           Gregory B. Collins
                                       7                           Zach R. Fort
                                                                   7150 East Camelback Road, Suite 285
                                       8                           Scottsdale, Arizona 85251
                                       9
                                                                  STOEL RIVES LLP
                                      10                           Wendy Olson
                                                                   101 S. Capitol Blvd., Suite 1900
                                      11                           Boise, ID 83702-5958
                                      12
7150 East Camelback Road, Suite 285




                                                                   Attorneys for Plaintiff ThermoLife International, LLC
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
